UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4440
TERRY ALLEN PICKERAL,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                           (CR-99-110)

                      Submitted: October 24, 2000

                      Decided: November 14, 2000

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Randy V. Cargill, MAGEE, FOSTER, GOLDSTEIN & SAYERS,
P.C., Roanoke, Virginia, for Appellant. Robert P. Crouch, Jr., United
States Attorney, Craig J. Jacobsen, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.
2                      UNITED STATES v. PICKERAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Terry Allen Pickeral pled guilty to four counts of presenting an
altered postal money order for payment, see 18 U.S.C. § 500 (1994),
and was sentenced to twenty-one months imprisonment and three
years of supervised release. He challenges his sentence, arguing that
the district court erred in determining that the loss was more than
$2000, see U.S. Sentencing Guidelines Manual § 2F1.1 (1998), and
in ordering him to pay $1222 in restitution, and clearly erred in deter-
mining that he engaged in more than minimal planning. See USSG
§ 2F1.1(b)(2)(A). We affirm in part, vacate in part, and remand.

   On November 29, December 1, and December 3, 1999, Pickeral
bought four postal money orders, each worth one dollar, at four dif-
ferent post offices in western Virginia. He altered the amount of each
money order with a ball point pen, and presented each money order
for payment at a different post office. In all, he used eight post offices
in seven cities. Pickeral was successful with two of the altered money
orders, receiving $651 and $571. He failed to receive payment for the
remaining money orders, altered to show amounts of $571 and $671.
The total amount of all four altered money orders was $2464. Using
this amount, the district court added a one-level enhancement for a
loss of over $2000. See USSG § 2F1.1(b)(1)(B).

   On appeal, Pickeral raises two legal questions concerning the
amount of loss. We review the district court’s legal interpretation of
the term "loss" de novo. See United States v. Loayza, 107 F.3d 257,
265 (4th Cir. 1997). Pickeral first contends that he should be account-
able only for the amount of the two money orders he cashed on
November 29 and December 1, and the one he presented unsuccess-
fully on December 3, less two dollars—a total of $1891. He argues
that he did not intend a greater loss because, had he successfully
cashed the first money order he presented for $571 on December 1,
                       UNITED STATES v. PICKERAL                        3
he would not have presented a second money order for the same
amount on the same day.

  Application Note 8 to § 2F1.1 states:

     As in theft cases, loss is the value of the money, property,
     or services unlawfully taken . . . . Consistent with the provi-
     sions of § 2X1.1 (Attempt, Solicitation, or Conspiracy), if
     an intended loss that the defendant was attempting to inflict
     can be determined, this figure will be used if it is greater
     than the actual loss.

   The flaw in Pickeral’s argument is that each presentation of an
altered money order constitutes a separate offense. See United States
v. Jacek, 298 F.2d 429, 429 (3d Cir. 1962) (finding that forging ten
separate money orders constituted ten separate offenses). Pickeral in
fact pled guilty to four separate offenses. Each was a completed
offense, regardless of whether he obtained the money he sought as a
result of presenting the altered money order. For sentencing purposes,
the loss resulting from a completed offense includes the intended loss.
See United States v. Williams, 81 F.3d 1321, 1328 (4th Cir. 1996).
Pickeral offered no evidence that he did not intend to obtain more
than $571 on December 1 or that, had he succeeded in obtaining $571
with the first altered money order he presented on December 1, he
would not have presented the second money order. Pickeral’s argu-
ment was based entirely on supposition and the district court did not
err in finding that he was responsible for the loss he intended to inflict
each time he presented an altered money order.*

   Pickeral also contests the district court’s order that he pay restitu-
tion of $1222 to the Postal Service under 18 U.S.C.A. § 3663A (West
2000). He argues that restitution should be no more than $1220. On
this point, Pickeral is correct, because the government’s actual loss
did not total more than $1220. Pickeral paid two dollars for two

   *Pickeral also maintains that the district court should have deducted
from the amount of loss the two dollars he spent to obtain the money
orders which he succeeded in cashing. Because reducing the amount of
loss by several dollars would not affect Pickeral’s offense level, we find
it unnecessary to reach this issue.
4                     UNITED STATES v. PICKERAL
money orders which were each worth one dollar. The government
paid him $651 and $571, thus losing $650 and $570, respectively, on
the two transactions. We note that Pickeral did not specifically contest
the recommended amount of restitution at sentencing, although he did
object to the probation officer’s recommendation that he pay restitu-
tion of $1222. The district court adopted the probation officer’s rec-
ommendation without making any independent finding concerning
the amount of restitution Pickeral owed. Under 18 U.S.C.A. § 3664(e)
(West 2000), the government has the burden of demonstrating the
amount of loss sustained by the victim, and the district court has the
responsibility of resolving any dispute as to the amount of restitution.
Neither the probation officer nor the government demonstrated that
Pickeral owed $1222 in response to his objection, and the district
court did not resolve the dispute over the amount. Normally, a remand
to the district court would be necessary for a determination of the cor-
rect amount of restitution. However, because the disputed amount is
so small, we are inclined to give Pickeral the benefit of any doubt.
Accordingly, we vacate this portion of the judgment and remand the
case solely for modification of the restitution order to require restitu-
tion of $1220.

    Finally, Pickeral disputes the enhancement for more than minimal
planning. Under § 2F1.1(b)(2)(A), a two-level enhancement is made
if the offense involved more than minimal planning. Application Note
2 explains that the term is defined in the commentary to USSG
§ 1B1.1. Application Note 1(f) defines more than minimal planning
as "more planning than is typical for commission of the offense in a
simple form," and explains that it "exists if significant affirmative
steps were taken to conceal the offense," apart from conduct that con-
stitutes obstruction of justice. Further, more than minimal planning "is
deemed present in any case involving repeated acts over a period of
time, unless it is clear that each instance is purely opportune." Id. The
district court’s factual determination that more than minimal planning
was present is reviewed for clear error. See United States v. Pearce,
65 F.3d 22,26 (4th Cir. 1995).

  The district court determined that Pickeral had shown more than
minimal planning by using different post offices in different towns
over a wide area. In his argument on appeal, Pickeral focuses on the
simple method he used to alter each money order—writing in a larger
                      UNITED STATES v. PICKERAL                       5
amount with a ballpoint pen. While that part of his planning was con-
cededly simple, his use of eight different post offices in different
towns showed forethought and a definite strategy for concealing the
offense. Consequently, the district court did not clearly err in finding
that Pickeral used more than minimal planning and enhancing his
offense level.

   We therefore vacate the portion of the judgment that orders Pick-
eral to pay $1222 in restitution and remand for modification of the
restitution order to require payment of $1220. We affirm the sentence
in all other respects. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

    AFFIRMED IN PART, VACATED IN PART, AND REMANDED